F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAY 25 1999
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 BARBARA SCHWARZ,

          Plaintiff-Appellant,

 v.                                                          No. 99-4016
                                                              (D. Utah)
 CENTRAL INTELLIGENCE AGENCY,                          (D.Ct. No. 97-CV-85-B)

          Defendant-Appellee.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, EBEL, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Barbara Schwarz appeals pro se the district court’s order


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
granting the Central Intelligent Agency’s motion for summary judgment in her

action filed under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and

order granting the United States Postal Service’s motion to dismiss her action for

improper handling of her mail. We affirm.



      Ms. Schwarz is a German citizen who seeks records from the Central

Intelligence Agency on: (1) President Dwight Eisenhower, who she claims is her

grandfather; (2) her husband, Mark C. Rathbun, who she alleges is the secret heir

to the Rothschild fortune; (3) her father, L. Ron Hubbard, who she alleges is the

son of President Eisenhower and from whom German Nazis kidnaped her at an

early age and forced her to live in Germany; and (4) herself – allegedly the

abducted granddaughter of President Eisenhower. Her goal in garnering Central

Intelligence Agency records is to locate and rescue her husband, who she believes

is wrongfully incarcerated in the United States for her rape and murder and to

protect herself and others from a “German Nazi conspiracy.” Her action against

the United Postal Service stems from her claim it mishandled certificates of

mailing relating to her FOIA requests.



      The district court dismissed her action against the United States Postal

Service for failure to meet jurisdictional prerequisites and failure to state a claim


                                          -2-
on which relief may be granted under 28 U.S.C. § 1915(e)(2)(B). The district

court subsequently granted the Central Intelligence Agency’s motion for summary

judgment because Ms. Schwarz failed to meet the prerequisite for her information

demand because she is not a United States citizen.



      We have reviewed the record de novo, see Montero v. Meyer, 13 F.3d 1444,

1446 (10th Cir.), cert. denied, 513 U.S. 888 (1994), and find no reversible error.

Under Federal Rule of Evidence 201, we take judicial notice of the fact Ms.

Schwarz is a German citizen and are unpersuaded by her contention that she

knows she is a United States citizen because she remembers being born here.

Moreover, an examination of Ms. Schwarz’s pleadings reveals they are purely

frivolous and follow a recurring pattern of similarly unsuccessful FOIA actions

filed by her against several other federal agencies, and at least two other actions

against the United States Postal Service. In addition, Ms. Schwarz previously

filed thirty-five frivolous petitions with the United States Supreme Court,

prompting it to bar her from filing any prospective noncriminal filings with that

Court. See Schwarz v. National Sec. Agency, 119 S. Ct. 1109 (1999). This

Circuit alone has entertained at least ten appeals filed by Ms. Schwarz. We

admonish Ms. Schwarz for the frivolousness of the present action and put her on

notice that any future frivolous filings in this court will result in sanctions.


                                           -3-
      Accordingly, we AFFIRM the district court’s orders granting the

government’s motion for summary judgment and motion to dismiss. A copy of

this order shall be filed in the records of the United States Court of Appeals for

the Tenth Circuit related to repeated frivolous filers.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -4-